


EXHIBIT 10.8


NONCOMPETITION AGREEMENT
This Noncompetition Agreement (“Agreement”), dated as of October 2, 2012 (the
“Closing Date”), but effective as of 12:01 A.M. Central Time, October 1, 2012
(the “Effective Time”), is by and among Martin Operating Partnership L.P., a
Delaware limited partnership (the “Buyer”), Cross Oil Refining & Marketing,
Inc., a Delaware corporation (the “Seller”), and Martin Resource Management
Corporation, a Texas corporation (the “Guarantor”, and together with the Seller,
the “Selling Parties”). Capitalized terms used herein, but not otherwise defined
shall have the meaning ascribed to such terms in the Asset Purchase Agreement,
dated of even date herewith (the “Asset Purchase Agreement”), by and among the
Buyer, the Seller, the Guarantor and Martin Midstream Partners L.P.
WHEREAS, pursuant to the terms of the Asset Purchase Agreement, the Buyer is
acquiring the Purchased Assets (the “Sale”) from the Seller;
WHEREAS, the Selling Parties will receive substantial economic benefit upon the
Closing of the Sale;
WHEREAS, the Buyer's willingness to enter into the Asset Purchase Agreement and
to consummate the Sale is explicitly conditioned upon the Selling Parties
entering into this Agreement in order to protect the value of the Purchased
Assets to be acquired by the Buyer;
WHEREAS, the Buyer desires to be assured that the confidential information of
the Seller relating to the Purchased Assets acquired by the Buyer will be
preserved for the exclusive benefit of the Buyer following the Sale; and
NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants and promises herein contained, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:
Section 1. Acknowledgments and Agreements by the Selling Parties. Each of the
Selling Parties hereby acknowledges and agrees that:
(a)    The Buyer would not consummate the transactions contemplated in the Asset
Purchase Agreement if the Selling Parties did not execute and deliver this
Agreement to the Buyer at Closing;
(b)    Each of the Selling Parties has had access to information that is
confidential to the Seller and that relates to the Purchased Assets and that
constitutes a valuable, special and unique asset of the Seller, and that will,
after the Closing, constitute a valuable, special and unique asset of the Buyer,
and with respect to which the Buyer is entitled to the protections afforded by
this Agreement and to the remedies for enforcement of this Agreement provided by
Law or in equity (including, without limitation, those remedies the availability
of which may be within the discretion of the court in which any action for
enforcement of this Agreement is brought); and
(c)    In consideration of the purchase by the Buyer of the Purchased Assets,
the Selling Parties will receive substantial economic benefit.
Section 2. Confidentiality/Non-Disclosure. In consideration of the purchase by
Buyer of the Purchased Assets, each of the Selling Parties agrees that it will
not at any time after the Effective Time reveal or use in any unauthorized
manner or for any unauthorized purpose (or facilitate any of the foregoing) any




--------------------------------------------------------------------------------




business methods that are confidential or proprietary, lists of customers,
business secrets, business relationships, product and sales information that is
confidential or proprietary, financial information, future plans, operating
procedures that are confidential or proprietary, trade secrets or other
confidential or proprietary information that relate to the Purchased Assets
(including any of the same acquired from the Seller in the Sale) except for any
such information which (a) at the time it was received by the Selling Parties
was in the public knowledge, (b) after being received by the Selling Parties
became part of the public knowledge through no fault of the Selling Parties, or
(c) is required to be disclosed by the Selling Parties pursuant to any
applicable Law or in any Actions or Proceedings.
Section 3. Non-Competition. For the period commencing after the Effective Time
and ending on the last to occur of (a) the third anniversary of the Closing Date
or (b) the termination of the Supply Agreement, the Selling Parties will not,
and will cause each of their Affiliates not to, directly or indirectly own,
manage, operate, join, control or participate in the ownership, management,
operation or control of, any Person, which is the same as, substantially the
same as, or substantially similar to the Business or the Purchased Assets being
transferred, under the Asset Purchase Agreement. Further, the Selling Parties
will not, and will cause each of their Affiliates not to, solicit directly or
indirectly any current customers of the Seller or the Buyer for any business
related to the Purchased Assets or the Business being transferred in competition
with the Buyer, other than in connection with the Seller's solicitation of
customers in connection with the Seller's marketing of products produced by the
Business after Closing as contemplated by the Asset Purchase Agreement. For the
purposes of this Agreement, a Person shall be deemed to be in competition with
the Business or the Purchased Assets only if the products or services of such
Person are substantially similar in function or capability to the products or
services being offered, developed, manufactured or sold by the Business being
sold to the Buyer. The mere passive ownership, direct or indirect, of not more
than 5% of the outstanding stock of any publicly traded company shall not be a
violation of this paragraph. The restriction in this Section 3 shall apply only
to the reasonable and limited geographic area consisting of all locations within
the States of Arkansas, Kansas, Louisiana, Mississippi, Missouri, Oklahoma,
Tennessee and Texas (the “Restricted Area”). In addition, in the event that the
Buyer is presented with the opportunity to participate, through ownership or
otherwise, in a lubricants blending and packaging business within the Restricted
Area and determines (based on a decision by the Parent's Board of Directors with
the concurrence of the Conflicts Committee of such Board of Directors) not to
participate in such opportunity, the Buyer shall provide written notice of such
determination to the Selling Parties. Thereafter, nothing in this Agreement
shall prohibit the Selling Parties from pursuing such opportunity, and
participating in such lubricants blending and packing business, if such
transaction is successful.
Section 4. Remedies. Each of the Selling Parties agree that the remedies at Law
for any breach or threatened breach by it of the provisions of Section 2 or
Section 3 will be inadequate, and that the Buyer or its Affiliates shall be
entitled to a temporary restraining order, preliminary injunction and/or
injunction, without the need to post any bond therefor, to prevent breaches of
such paragraphs and to enforce specifically the terms and conditions thereof, in
addition to any other remedy to which the Buyer or its Affiliates may be
entitled by Law or in equity.
Section 5. Severable Provisions. The provisions of this Agreement are severable
and the invalidity of any one or more provisions shall not affect the validity
of any other provision. Each of the Selling Parties acknowledges and agrees that
the scope of this Agreement is reasonable and no greater than required for the
protection of the legitimate business interests of the Buyer in the Purchased
Assets, it imposes no undue hardship on the Selling Parties, and in the event
that a court of competent jurisdiction shall determine that any provision of
this Agreement or the application thereof is unenforceable in whole or in part
because of the duration or scope thereof, the parties hereto agree that said
court in making such determination shall have




--------------------------------------------------------------------------------




the power to reduce the duration and scope of such provision to the extent
necessary to make it enforceable, and that the Agreement in its reduced form
shall be valid and enforceable to the full extent permitted by Law.
Section 6. Miscellaneous.
Section 6.01. Modification. This Agreement, the Asset Purchase Agreement and the
Related Agreements constitute the entire agreement between the parties hereto
with regard to the Selling Parties' obligations hereunder, superseding all prior
understandings and agreements, whether written or oral. This Agreement may not
be amended or revised except by a writing signed by the parties hereto.
Section 6.02. Assignment and Transfer. This Agreement shall not be terminated by
the merger or consolidation of the Buyer or the Seller or any of their
respective Affiliates with any corporate or other entity or by the transfer of
all or substantially all of the assets of the Buyer or any of its Affiliates to
any other person, corporation, firm or entity. The provisions of this Agreement
shall be binding on and shall inure to the benefit of any such successor in
interest to the Buyer or the Seller or any of their respective Affiliates.
Section 6.03. Captions. Captions herein have been inserted solely for
convenience of reference and in no way define, limit or describe the scope or
substance of any provision of this Agreement.
Section 6.04. Governing Law. This Agreement is entered into under, and shall be
governed for all purposes by, the laws of the State of Texas, without regard to
its conflicts of law rules. Any suit by the Buyer or the Selling Parties to
enforce any right hereunder or to obtain a declaration of any right or
obligation hereunder must be brought in a federal or state court located in
Gregg County, Texas. The Selling Parties and the Buyer hereby each expressly
consent to the jurisdiction of any federal or state court located in Gregg
County, Texas and consent to the service of process on such party at the address
set forth in Section 6.05 below.
Section 6.05. Notices. All notices and other communications hereunder shall be
in writing and shall be deemed to have been duly given when (a) delivered
personally, (b) sent by telecopier (with receipt confirmed), provided that a
copy is mailed by registered or certified mail, return receipt requested, or (c)
received by the addressee, if sent by Express Mail, Federal Express or other
express delivery service (receipt requested) or by registered or certified mail,
return receipt requested, in each case to the other party at the following
addresses and telecopier numbers (or to such other address or telecopier number
for a party as shall be specified by like notice; provided that notices of a
change of address or telecopier number shall be effective only upon receipt
thereof):
To the Selling Parties:
Martin Resource Management Corporation

4200 Stone Road
Kilgore, Texas
Attn: Chris Booth
Telephone:    (903) 983-6200
Telecopy:    (903) 983-6262


To the Buyer:
Martin Operating Partnership L.P.

4200 Stone Road
Kilgore, Texas 75662
Attention: Chris Booth
Telephone:    (903) 983-6200
Telecopy:    (903) 983-6262






--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written to be effective as of the Effective Time.


BUYER:


MARTIN OPERATING PARTNERSHIP L.P.


By: Martin Operating GP LLC, its general partner


By: Martin Midstream Partners L.P., its sole member


By: Martin Midstream GP LLC, its general partner




By: /s/ Robert D. Bondurant
Name:    Robert D. Bondurant
Title:    Executive Vice President




SELLER:


CROSS OIL REFINING & MARKETING, INC.




By: /s/ Donald R. Neumeyer
Name:    Donald R. Neumeyer
Title:    President




GUARANTOR:


MARTIN RESOURCE MANAGEMENT CORPORATION




By: /s/ Robert D. Bondurant
Name:    Robert D. Bondurant
Title:    Executive Vice President






